Exhibit 10.28

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT AND OMNIBUS AMENDMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES LOAN

AGREEMENT AND OMNIBUS AMENDMENT, dated as of June 9, 2017 (the “Amendment”) is
by and among ABF FREIGHT SYSTEM, INC., an Arkansas corporation (“ABF”), ARCBEST
LOGISTICS, INC., an Arkansas corporation (“AB Logistics”), ARCBEST
INTERNATIONAL, INC., an Arkansas corporation (“AB International”), PANTHER II
TRANSPORTATION,  INC.,  an Ohio corporation (“Panther”) and ARCBEST ENTERPRISE
SOLUTIONS, INC., an Arkansas corporation (“AES”), ARCBEST II, INC., an Arkansas
corporation (“ArcBest II” together with ABF, AB Logistics, AB International,
Panther and AES, the “Originators”), ARCBEST FUNDING LLC f/k/a ABF Freight
Funding LLC, a Delaware limited liability company, as Buyer under the
Receivables Sale Agreement (as defined below) (in such capacity, the “Buyer”)
and as Borrower under the Loan Agreement (as defined below) (in such capacity,
the “Borrower”), ARCBEST CORPORATION, F/K/A ARKANSAS BEST CORPORATION, a
Delaware  corporation, as Servicer (the “Servicer”), REGIONS BANK, as a lender,
PNC BANK, NATIONAL ASSOCIATION, as a lender, letter of credit issuer (in such
capacity, the “LC Issuer”) and as agent and administrator for the lenders and
their assigns and the LC Issuer and its assigns under the Loan Agreement (in
such capacity, the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Servicer, the Lenders, the LC Issuer and the Agent
are parties to that certain Second Amended and Restated Receivables Loan
Agreement dated as of March 20, 2017 (as amended and supplemented through the
date hereof, the “Loan Agreement”)

 

WHEREAS, Panther has notified the Buyer and the Agent that effective on June 9,
2017, it intends to convert from an Ohio corporation to an Arkansas corporation
(the “Conversion”);

 

WHEREAS, pursuant to Section 5.2(a) of the Receivables Sale Agreement, Panther
has provided the Agent and the Buyer with at least thirty days’ prior written
notice of the proposed name change or jurisdiction change, as applicable; and

 

WHEREAS, the Borrower, the Servicer, the LC Bank, the Lenders and the Agent
agree to amend the Loan Agreement and the Transaction Documents pursuant to the
terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement.

 

 

Section 2. Amendment to Loan Agreement. Subject to the satisfaction of the
conditions

-1-

 

--------------------------------------------------------------------------------

 



precedent set forth in Section 5 below, the Loan Agreement shall be and hereby
is amended as follows:

 

2.1. The defined term “Originator” appearing in Exhibit I to the Loan Agreement
is hereby amended and restated in its entirety and as so amended and restated
shall read as follows:

 

“Originator” Each of ABF, ArcBest Logistics, Inc. (f/k/a ABF Logistics, Inc.),
an Arkansas corporation, ArcBest International, Inc. (f/k/a ABF Global Supply
Chain, Inc.), an Arkansas corporation, Panther II Transportation, Inc., an
Arkansas corporation, ArcBest Enterprise Solutions, Inc., an Arkansas
corporation, and ArcBest II, Inc., an Arkansas corporation.

 

Section 3. Amendments to Transaction Documents. Subject to the satisfaction of
the conditions precedent set forth in Section 5 below and effective as of the
date of the Conversion, any and all references in the Transaction Documents to
“Panther II Transportation, Inc., an Ohio corporation” shall refer to “Panther
II Transportation, Inc., an Arkansas corporation.”

 

Section 4. Notification of Conversion. Panther hereby agrees to provide the
Agent with written notice of the date on which the Conversion occurs. Upon the
Agent receiving notification of the Conversion, the Agent is hereby authorized
by Panther to prepare, and file, any necessary UCC-3 amendments after the date
of the Conversion reflecting the Conversion and the change of Panther’s
jurisdiction of organization.

 

Section 5.  Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

 

5.1The parties hereto shall have executed and delivered this Amendment.

 

5.2The Agent shall have received evidence of the Conversion.

 

5.3The Agent shall have received a UCC financing statement naming Panther as
seller/debtor, Buyer as buyer/assignor and Agent as secured party/total assignee
to be filed in the state of Arkansas.

 

5.4Each representation and warranty of the Originators, the Servicer and the
Buyer contained herein (after giving effect to this Amendment) shall be true and
correct.

 

5.5No (i) Event of Bankruptcy with respect to the Seller or any Originator,

(ii) Servicer Termination Event, (iii) Unmatured Servicer Termination Event,
(iv) Amortization Event, or (v) Unmatured Amortization Event, shall have
occurred and be continuing.

 

5.6The Buyer shall have received such other agreements, instruments, documents,
certificates, and opinions as the Buyer may reasonably request.

 

Section 6. Representations of the Originators, the Buyer and the Servicer. Each
of the Originators, the Buyer and the Servicer hereby represent and warrant to
the parties hereto that as of the date hereof each of the representations and
warranties contained in the Receivables Sale Agreement, the Loan Agreement and
any other Transaction Document to which such Person is a

-2-

--------------------------------------------------------------------------------

 



party is true and correct as of the date hereof and after giving effect to this
Amendment (except to the extent that such representations and warranties
expressly refer to an earlier date, in which case they are true and correct as
of such earlier date).

 

Section 7. Reaffirmation and Ratification of the Performance Guaranty.  The
agreements and obligations of ArcBest Corporation (the “Guarantor”) under the
Performance Guaranty are hereby reaffirmed, ratified, brought forward, renewed
and extended. The Guarantor hereby ratifies, affirms, reaffirms, acknowledges,
and agrees that the Performance Guaranty represents the valid, binding and
enforceable obligation of the Guarantor. The Guarantor hereby agrees that the
Performance Guaranty is and shall remain in full force and effect in favor of
the Agent for the benefit of the Secured Parties under the Performance Guaranty,
until all obligations owing to the Secured Parties thereunder shall have been
satisfied in accordance with its terms.

 

Section 8.  Agreement in Full Force and Effect.  Except as expressly set forth
herein, all terms and conditions of the Agreement, as amended, shall remain in
full force and effect.

 

Section 9. Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 10. Governing Law.  This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles other than Section 5-1401 of the General Obligations Law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with the laws of the State of New York.

 



-3-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Receivables Loan Agreement and Omnibus Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

 

 

 

 

 

 

 

 

 

ArcBest Funding LLC, as Borrower

 

By:  ArcBest Corporation, its sole member

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

 

Title:

Vice President – General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

ArcBest Corporation, as Servicer,

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President – General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

ABF Freight System, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ARCBEST INTERNATIONAL, INC., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ArcBest Logistics, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President – General Counsel & Corporate Secretary

 



Signature Page to First Amendment to

Second Amended and Restated Receivables Loan Agreement and Omnibus Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ArcBest Enterprise Solutions, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ArcBest II, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President – General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

Panther II Transportation, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

PNC Bank, National Association, as the Lender, the LC Issuer, and as the Agent

 

 

 

 

 

 

 

 

By

/s/ Michael Brown

 

 

 

Name:

Michael Brown

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

REGIONS  BANK, as a Lender

 

 

 

 

 

 

 

 

By

/s/ Cecil Noble

 

 

 

Name:

Cecil Noble

 

 

 

Title:

Managing Director

 

 

 



Signature Page to First Amendment to

Second Amended and Restated Receivables Loan Agreement and Omnibus Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Solely for the purpose of Section 7:

 

ARCBEST CORPORATION, f/k/a ARKANSAS BEST CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to

Second Amended and Restated Receivables Loan Agreement and Omnibus Amendment

 

--------------------------------------------------------------------------------